UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT


                                         No. 96-20225


In the Matter of: JAMES STRACKA;
In the Matter of: RHONDA STRACKA,
                                                                             Debtors,

MICHAEL EASTON; LAURIE P. EASTON;
AARON KEITER,
                                                                             Appellants,

                                              versus

JAMES STRACKA; RHONDA
STRACKA,
                                                                             Appellees.


                      Appeal from the United States District Court
                          for the Southern District of Texas

                                       (CA-H-94-2763)
                                          April 7, 1997
Before POLITZ, Chief Judge, DeMOSS, Circuit Judge, and DOHERTY,* District
Judge.

PER CURIAM:**



       *
        District Judge of the Western District of Louisiana, sitting by designation.
        **
          Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
      Michael Easton, Laurie P. Easton, and Aaron Keiter appeal the district

court’s affirmance of the setting of sanctions by the bankruptcy court. Having

considered the briefs, oral arguments of counsel, and pertinent parts of the record,

and perceiving neither clearly erroneous findings of fact, error of law, nor abuse of

discretion, we AFFIRM.




                                         2